Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 27, 2017

The Court of Appeals hereby passes the following order:

A17A1937. SPRATT HOWARD v. NATHAN DEAL, GOVERNOR.

      The superior court denied Spratt Howard’s application to proceed in forma
pauperis in a mandamus action against Governor Nathan Deal and directed the court
clerk to deny the filing of the mandamus petition. Howard filed both an application
for discretionary review, Case No. A17D0445, and this direct appeal, seeking review
of the same trial court order.1
      On June 7, 2017, we denied Howard’s discretionary application. Because that
denial was an adjudication on the merits, the doctrine of res judicata bars this direct
appeal. See Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga. 859, 860 (583
SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1) (649 SE2d 313)
(2007). Furthermore, because Howard is incarcerated, his appeal is controlled by the
Prison Litigation Reform Act of 1996, OCGA § 42-12-1 et seq, which requires him
to comply with the discretionary appeal procedures. OCGA § 42-12-8. For these
reasons, this appeal is DISMISSED.




      1
        Howard filed both his application and his direct appeal in the Georgia
Supreme Court, which transferred the matters to this Court. See Case Nos. S17D1275
(decided April 10, 2017) and S17A1400 (decided May 1, 2017).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/27/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.